Citation Nr: 0608749	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  04-09 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for chronic headaches.

4.  Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to April 
1980 and from February to August 1992, with additional 
verified periods of active duty for training (ACDUTRA) with 
the Air Force Reserve from November 1991 to May 2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 adverse action by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In a March 2005 statement, the veteran indicated that she 
wished to pursue claims of service connection for hearing 
loss, tinnitus, and PTSD, based on sexual assault and 
harassment.  These claims are referred to the RO for 
appropriate action.

The claims of entitlement to service connection for 
sinusitis, chronic headaches, and a lumbar spine disorder are 
addressed in the Remand portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification when further 
action is required on the part of the appellant.


FINDING OF FACT

The record does not contain any competent evidence 
establishing that the veteran's post-service right knee 
problems are etiologically related to service (to include 
ACDUTRA), and chronicity of a right knee disorder since 
service is not shown.




CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim, in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided and appealed subsequent to 
enactment of the VCAA.  Here, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  Initially, the Board points out that VCAA 
notice was provided to the appellant after the adjudication 
of her claims.  The content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied, because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In November 2001 and April 2004 letters implementing VA's 
duty to notify and to assist, the RO informed the veteran of 
the steps that had been undertaken with respect to 
evidentiary development of her claims, and what the veteran's 
own responsibilities were in accord with the duty to assist.  
These letters also provided full notice as to the VCAA's 
provisions.  In addition, the veteran was advised by a 
December 2002 rating decision, a January 2004 Statement of 
the Case, and a Supplemental Statement of the Case issued in 
April 2004, of the pertinent law and what the evidence must 
show in order to substantiate the claims.  All such notices 
provided by VA must be read in the context of prior, 
relatively contemporaneous communications from the agency of 
original jurisdiction.  Mayfield, supra, at 125. 


The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Copious 
medical records are on file.  Likewise, it appears that all 
obtainable evidence identified by the veteran relative to her 
right knee claim has been obtained and associated with the 
claims file, and that neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

In summary, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate the 
claim and assist her in developing relevant evidence.  
Accordingly, the Board finds that no prejudice will result 
from an adjudication of this matter.  Rather, remanding this 
case to the RO for further VCAA development would result only 
in additional delay, with no benefit to the veteran.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See 
also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

In addition, to whatever extent the recent decision of the 
Court in Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506 (March 3, 2006), requires more extensive notice in 
claims for compensation, i.e., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision, since the decision herein denies 
entitlement to compensation.  Any questions as to an 
appropriate disability rating or effective date to be 
assigned are therefore rendered moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Applicable Law

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, to include ACDUTRA, or for 
aggravation of a pre-existing injury suffered, or disease 
contracted, during such service.  38 U.S.C.A. §§ 101(24)(B), 
1110, 1131; 38 C.F.R. § 3.303.  There are specified 
disabilities, including arthritis, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

III.  Factual Background and Analysis

The service medical records from the veteran's period of 
active duty from 1975 to 1980 are entirely negative for a 
right knee injury, or for any complaints, treatment, or 
diagnosis related to the right knee.  

Records dated during the verified period of service in 1992 
reflect that, in April 1992, the veteran complained of a 2-
day history of right knee pain, which he said began when he 
was running.  Examination revealed complaints of tenderness, 
with full range of motion and no swelling, grinding, or 
irregularity on stress testing.  An assessment of right knee 
strain was made.  In May 1992, the veteran again complained 
of right knee pain.  An assessment of right knee pain, of 
uncertain etiology was made.  X-ray films of the right knee 
taken in May 1992 were negative.  

The remainder of the service records dated from 1992 to 2000 
show that the veteran sustained no further right knee injury 
and received no further right knee treatment, and no right 
knee disorder was diagnosed.  A periodic examination dated in 
December 1996 shows that clinical evaluation of the lower 
extremities was normal and that the veteran did not identify 
having any symptoms related to the knees.  The records show 
that the veteran injured her left leg and knee in July 1998 
when she fell in a hole, at which time assessments of 
contusions and knee pain were made.  However, the 1998 record 
did not reflect any right knee involvement regarding that 
injury.  A January 1999 record reveals that the left knee 
contusion and pain resolved within a few weeks of the injury 
and continued to be asymptomatic.  An assessment of normal 
knee examination was made at that time.

In June 2000, the veteran filed a service connection claim 
for chronic right knee pain, reporting that this was incurred 
in 1998.

VA records reflect that the veteran was seen in September 
2000, at which time it was noted that she sustained a right 
knee injury playing basketball, pulling a ligament on the 
right side, and was wearing a knee brace and ambulating with 
crutches.  A diagnosis of right knee sprain, later changed to 
right knee medial collateral ligament sprain, was made.  X-
ray films of the right knee were taken in September 2000, 
which revealed no abnormalities and were reported as 
negative.

The veteran underwent a VA examination in April 2002, at 
which time she complained of right knee pain and said she 
believed that this was radiating from the low back.  There 
were no clinical findings related to the right knee reported, 
and no right knee disorder was diagnosed.  

VA records show that in September 2003 the veteran was seen 
for complaints of chronic right knee pain.  In November 2003, 
she gave a history of injuring her knee in a fall in 1998.  
At that time, right knee arthritis was diagnosed.  The 
veteran gave a history of a knee injury sustained in the 
military.  Records dated in 2004 reflect that the veteran 
sustained a right medial meniscal tear, which required 
arthroscopic surgery in June 2004.

With regard  to the governing law cited above, the Court has 
held that, in order to prevail on the issue of service 
connection, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The service medical records include one sole entry dated in 
1992 pertaining to the right knee.  At that time, X-ray films 
of the right knee were negative, and the condition was 
assessed as right knee strain/sprain.  Throughout the 
remainder of the veteran's reserve duty, from which she was 
discharged in 2000, there are no further records relating to 
the right knee.  There is no indication that a right knee 
disorder pre-existed any of the veteran's periods of ACDUTRA 
after May 1992, as documented both by the fact that the 1992 
injury was shown to be acute without residuals or further 
complaints or treatment, and as shown by a 1996 periodic 
examination which was negative for any right knee disorder.  
Therefore, aggravation need not be considered as a theory of 
entitlement in this case.  

Post-service records reflect that the veteran sustained 
injuries to the right knee in 2000 (playing basketball) and 
in 2003, assessed as meniscal tear, which required surgery in 
2004.  The veteran maintains that she sustained a right knee 
injury on ACDUTRA in 1998; however, service medical records 
clearly establish that only the left knee was injured at that 
time, with no right knee involvement, and that the left knee 
injury resolved and was asymptomatic shortly after the 
injury, without residuals or recurrent problems.

In this case, the evidence does not establish or even suggest 
that the veteran's post-service right knee problems are 
etiologically related to service.  A requirement for a 
showing of such a relationship has been repeatedly reaffirmed 
by the Court of Appeals for the Federal Circuit, which has 
held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the veteran's service (or a service connected 
disability) and the disability claimed.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  In this case, no such 
connection has been established.  Moreover, there is no 
medical evidence of continuity of right knee symptomatology 
since service.  In fact it appears that, between the 
veteran's complaints of right knee problems in 1992 and the 
post-service right knee problems which were documented in 
2000 (which at that time were related to an injury due to 
playing basketball), the veteran did not experience any 
significant right knee symptomatology or seek treatment 
during that time.  See Voerth v. West, 13 Vet. App. 117 
(1999); Savage v. Gober, 10 Vet. App. 488 (1997).  

While the veteran has made statements to the effect that her 
right knee disorder was related to her periods of service, to 
include ACDUTRA, it is not shown she has the requisite 
medical training or expertise that would render her opinions 
competent in this matter.  As a layperson, she is not 
qualified to render opinions as to medical diagnoses, 
etiology, or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).

Thus, in the absence of evidence establishing a nexus between 
service, including ACDUTRA, and the claimed right knee 
disorder, service connection for a right knee disorder is not 
be warranted.  Given the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and 
service connection for a right knee disorder must be denied.


ORDER

Entitlement to service connection for a right knee disorder 
is denied.

REMAND

The veteran's remaining claims consist of entitlement to 
service connection for sinusitis, chronic headaches, and a 
lumbar spine disorder.  Additional evidentiary development is 
required as to all of these claims.  

With respect to the veteran's claimed sinusitis, the service 
medical records reflect that, on enlistment examination of 
August 1974, symptoms of occasional hay fever were noted.  An 
April 1976 examination report notes sinus headaches 
attributable to maxillary sinusitis, treated in March 1975.  
ACDUTRA records dated from 1991 forward reflect that the 
veteran was treated for conditions including: sinusitis, 
allergies, and headaches.  VA medical records dated from 2000 
forward reflect that the veteran continued to complain of 
headaches.  In 2002 a VA diagnosis of chronic allergic 
rhinitis with a history of acute sinusitis was made.  The 
status of the veteran's currently claimed sinus problem is 
not clear, in terms of diagnosis, etiology, and the 
relationship between it and the veteran's headaches, which 
some records have described as sinus headaches and others as 
migraine headaches.  Accordingly, an examination will be 
ordered to properly diagnose the veteran's claimed sinus and 
headache disorders, and to ascertain whether these were 
incurred in or aggravated by service.

With respect to the veteran's claimed disorder of the lumbar 
spine, again, back pain was documented during the veteran's 
period of service from 1975 to 1980, variously assessed as 
lumbosacral strain and muscle spasm.  ACDUTRA records show 
that the veteran continued to complain of back pain during 
that time.  Post-service VA records show that in 2002, X-ray 
films revealed degenerative disc disease of L5-S1 and 
degenerative joint disease of L4-L5.  At this point, the 
record contains no competent medical opinion etiologically 
linking the veteran's currently claimed disorder of the 
lumbar spine to service, to include ACDUTRA, accordingly an 
examination, to include a medical opinion will be sought.  



In addition, it appears that, since the most recent SSOC 
issued in April 2004, a significant amount of additional 
evidence has been added to the file, the RO should to review 
that evidence in conjunction with the additional evidence 
obtained pursuant to this remand.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
examination to determine the nature and 
etiology of the currently claimed sinus and 
headache disorders.  The claims folder must 
be made available to the examiner for 
review in conjunction with the examination.  
In the report, the examiner must indicate 
whether the claims file was reviewed. 

a.  The examiner should report the 
veteran's symptoms and pertinent 
clinical findings, and diagnose any 
sinus and/or headache disorder(s) which 
is present.

b.  As to each claimed disorder (sinus 
and headaches), the examiner should 
provide an opinion, with supporting 
rationale, as to whether it is is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), at 
least as likely as not (i.e., a 
probability of 50 percent), or less than 
likely (i.e., a probability of less than 
50 percent) that such disorder began in 
service, or, if it pre-existed service, 
was aggravated therein.

c.  The examiner should also address 
whether the sinus and headache disorders 
in fact represent manifestations of a 
single disorder as opposed to 
representing two independent disorders.  

2.  The veteran should be scheduled for 
examination to determine the nature and 
etiology of the currently claimed low back 
disorder.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  In the 
report, the examiner must indicate whether 
the claims file was reviewed.  If 
necessary, X-ray studies should be 
undertaken. 

a.  The examiner should report the 
veteran's symptoms and pertinent 
clinical findings, and diagnose any low 
back disorder(s) which is present.

b.  The examiner should provide an 
opinion as to whether it is is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), at 
least as likely as not (i.e., a 
probability of 50 percent), or less than 
likely (i.e., a probability of less than 
50 percent) that that any currently 
manifested low back disorder began in 
service, or, if it pre-existed service, 
was aggravated therein, to include 
ACDUTRA.

3.  Note:  As to both examinations, the 
Board provides the following guidance.

a.  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

b.  The term "aggravated" in the above 
context refers to a permanent worsening 
of an underlying condition which pre-
existed service, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability.

c.  If it cannot be determined whether 
the veteran's claimed sinus, headache, 
and/or low back disorder was incurred or 
aggravated during service, on a medical 
or scientific basis without invoking 
processes relating to guesswork or 
judgment based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report, 
with an explanation as to why this is 
so.

4.  The RO should review the claims file to 
ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examinations and opinions are in 
complete compliance with the directives of 
this remand and, if they are not, the RO 
should take corrective action.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO should readjudicate 
the issues on appeal, to include 
consideration of all evidence of record, 
including that submitted subsequent to the 
April 2004 SSOC and the evidence obtained 
pursuant to this remand.  If any benefit 
sought remains denied, the veteran and her 
representative should be provided a 
Supplemental Statement of the Case, which 
reflects consideration of the 
aforementioned evidence, and the 
opportunity to respond thereto.  
Thereafter, if indicated, the case should 
be returned to the Board for the purpose of 
appellate review.  



The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.  No action 
is required by the veteran until contacted.  The veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


